Citation Nr: 0507263	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and 
assigned a 10 evaluation for headaches due to head trauma.

The veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in December 2004.  The 
veteran then raised the issue of entitlement to service 
connection for facial nerve paralysis due to head trauma.  As 
this matter has not been procedurally developed for appellate 
review, it is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's disability due to residuals of head trauma is 
manifested by purely subjective complaints of headaches, with 
no evidence of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for headaches due to head trauma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a letter dated in July 
2002, a rating decision issued in October 2002, and a 
statement of the case issued in May 2003.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  The RO's July 2002 letter notifying the veteran of 
the VCAA was provided prior to the initial RO adjudication of 
the veteran's claim in October 2002, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Although the July 2002 notice letter does not specifically 
contain the "fourth element," the veteran was otherwise 
fully notified of the need to submit any evidence pertaining 
to his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the undersigned conducted a colloquy with 
the veteran during the December 2004 hearing, in which 
inquiry was undertaken as to whether there existed any other 
evidence not of record that would substantiate the claim.  
Since each of the four content requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
The veteran was also afforded neurological and psychiatric 
examinations in July 2002.  

At his December 2004 hearing, the acting Veterans Law Judge 
explained to the veteran and his representative that the 
record would be held open for 60 days for the submission of 
any additional evidence.  In February 2005, the Board 
received additional evidence from the veteran with a waiver 
of RO consideration.  Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA. 






The Merits of the Claim

The veteran seeks an increased disability rating for a 
headache disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

In May 2001, the veteran filed a claim for service connection 
for headaches due to head trauma.  The record shows that 
service connection was already in effect for anxiety neurosis 
with headaches.  Nevertheless, in a February 1998 rating 
decision, the RO granted service connection and assigned a 
separate 10 percent evaluation for headaches due to head 
trauma, effective December 7, 1996.  This appeal ensued after 
the veteran disagreed with that evaluation.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's disability of headaches due to head trauma is 
evaluated as 10 percent disabling under Diagnostic Codes (DC) 
8045-9304.  Brain disease due to head trauma is evaluated 
under DC 8045.  This code provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R.   § 4.124a, 
DC 8045.

In this case, the veteran is receiving the maximum 10 percent 
evaluation under DC 8405 for headaches due to residuals of a 
head injury.  Therefore, the central issue in this case is 
whether the veteran also suffers from multi-infarct dementia 
as a result of head trauma.  After carefully reviewing the 
evidence of record, however, such does not contain evidence 
of multi-infarct dementia.  Although the veteran was afforded 
an opportunity to provide such evidence during the December 
2004 Travel Board hearing and was apprised of its importance, 
no evidence showing such a diagnosis is of record, or was 
forthcoming within the 60 day time frame after the hearing.

VA neurological and psychiatric examinations performed in 
July 2002 listed diagnosis of chronic headaches and anxiety 
neurosis with depressed features.  However, a diagnosis 
involving dementia was not listed in either report.  VA 
outpatient treatment records dated from 1986 to 2003 do not 
indicate that the veteran has dementia due to head trauma.  

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
December 2004 hearing.  The veteran and his son both 
testified that the veteran has memory problems, thereby 
suggesting that he suffers from dementia as a result of head 
trauma.  However, neither the veteran nor his son is 
competent to attribute the veteran's memory problems to a 
diagnosis of multi-infarct dementia.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 66 Fed. Reg. 45,620, 45, 630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  Therefore, 
these lay statements have no probative value.

Furthermore, as brain disease due to trauma is a disability 
for which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 10 percent 
evaluation which is currently assigned.

The Board has also considered the potential application of 38 
C.F.R. 
§ 3.321(b)(1) (2004).  However, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate, nor has it been contended, that this disability 
has resulted in frequent periods of hospitalization.  
Moreover, while this disability may have an adverse effect 
upon employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing an unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.


ORDER

An initial evaluation in excess of 10 percent for headaches 
due to head trauma is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


